441 F.2d 275
UNITED STATES of America, Plaintiff-Appellee,v.James Walter KING, Defendant-Appellant.
No. 30826 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 8, 1971.

Appeal from the United States District Court for the Middle District of Florida, Sherrill Halbert, Senior District Judge.
J. Kennedy Hutcheson (court-appointed), Hutcheson, Forbes & Lassiter, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., Aaron K. Bowden, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**



Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


**
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966